DETAILED ACTION
	The replacement abstract filed 7/5/2022 has been approved.
	The replacement figures filed 7/5/2022 have been approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Antonio Ha on July 14, 2022.
The application has been amended as follows: 
In the claims filed July 5, 2022:
Claim 1, line 1 – “member-inserted” has been deleted
Claim 1, line 2 – “inserted” has been replaced with “positioned”
Claim 1, line 10 – “foaming” has been replaced with “foams”
Claim 1, line 10 – “fire occurs” has been replaced with “fire occurs near the core body”
Claim 1, lines 11-13 - “foaming, the core body is expanded to an outside of the tubular body to move the tubular body away from the joint portion,” has been replaced with “foaming of the core body, the core body is expanded to an outside of the tubular body such that the joint portion becomes separated,”
Claim 1, lines 14-17 – “foaming sponge, foamed by a first foam at a first foaming temperature lower than the second foaming temperature, and a second foam foamed at the second foaming temperature.” has been replaced with “foaming sponge formed by a first foam and a second foam, wherein the first foam foams at a first foaming temperature and the second foam foams at the second foaming temperature, wherein the first foaming temperature is lower then the second foaming temperature.”
 Claim 2, line 1 – “member-inserted” has been deleted


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: both US 4660338 and GB 2106972 fail to disclose, in combination with the other limitations of claim 1, a core body inserted into a hollow tube that is formed of two foams, wherein each foam foams at different foaming temperatures and wherein the joint portion of the tubular body is separated by expansion pressure of the foaming of the core body, as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634